UNITED STATES DISTRICT COURT

Case 3:20-cv-01316-JAG
CLERK’S OFFICE
_ ROOM 150 FEDERAL BLDG

SAN JUAN PR 00918-1767 -

OFFICIAL BUSINESS
PENALTY FOR PRIVATE USE $300

Angel Ruiz-Rivera
| Ext. Villa Rica
AA-26 Calle Rita
Bayamon PR 00959

OOoSS-SOon

iA

ra oF
MAZE

Document 8 Fited-dg/0'7/20

PR OOS
» Ai F a

eh

   
 

Page 1 of 3
Hasler
': 07/17/2020 + °-":
'US POSTAGE]
Pw os
Pres. LPs

$00.:502

3
[zip 00918

©> ni
41011607543

 
Case 3:20-cv-01316-JAG Document 8 Filed 08/07/20 Page 2 of 3
Case 3:20-cv-01316-JAG Document5 Filed 07/13/20 Page 1 of 2

UNITED STATES DISTRICT COURT
~~ FOR THE DISTRICT OF PUERTO RICO

 

Ruiz-Rivera

Plaintiff Civil No, 3:2020-cv-01316-JAG
v.

Faneuil, Inc. et al PRO BONO PROGRAM
Defendants

 

NOTICE OF APPOINTMENT OF COUNSEL

On July 13, 2020, the Court issued an Order (ECF No. 4), ordering the appointment of counsel for

petitioner Angel Ruiz-Rivera, pursuant to Local Rule 83L in the manner set below.

1:

The counsel appointed to represent petitioner in this case is:

David Killian Rodriguez Encarnacion, Esq.
Mailing Address:

100 Calle del Muelle, Apt. 1208

San Juan, PR 00901

Telephone: 787-775-5759 787-717-6568
E-mail Address: dkre@me.com

Appointed counsel shall contact petitioner within thirty days for an initial consultation.

All proceedings in this action are hereby stayed for a period of thirty days from the date of this
notice to allow the appointed counsel sufficient time to meet with petitioner and adequately
prepare for representation.

Petitioner may request the Court to discharge the appointed counsel from representation and to
appoint another. The request shall be made no later than thirty days after petitioner's initial
consultation with the appointed attorney. For good cause shown, this period may be extended
by the Court.

If second counsel is appointed and subsequently discharged upon request of petitioner, no
additional appointment shall be made except on strong showing of good cause.

BY ORDER OF THE COURT.

In San Juan, Puerto Rico, this July 13, 2020.

Maria Antongiorgi-Jordan, Esq.
Clerk of the Court

By: S/JORGE SOLTERO PALES
Chief Deputy Clerk
i
Case 3:20-cv-01316-JAG Document 8 Filed 08/07/20 Page 3 of 3
Case 3:20-cv-01316-JAG Document5 Filed 07/13/20 Page 2 of 2

=, TRIBUNAL DE DISTRITO DE LOS ESTADOS UNIDOS
gg PARA EL DISTRITO DE PUERTO RICO

 
  

Ruiz-Rivera

Demandante Num. Civil 3:2020-cv-01316-JAG
Vv.

Faneuil, Inc. et al PROGRAMA PRO BONO
Demandados

 

NOTIFICACION DE NOMBRAMIENTO DE ABOGADO

El dia 13 de julio de 2020, el Tribunal emitid una orden (ECF Num. 4), ordenando la designacién de
un abogado para la parte peticionaria Angel Ruiz-Rivera, conforme con la Regla Local 83L segtin se
indica a continuacidon.

1. Elabogado nombrado para representar a la parte peticionaria en este caso es:

Lic. David Killian Rodriguez Encarnacion
Direccidn Postal:

100 Calle del Muelle, Apt. 1208

San Juan, PR 00901

Teléfono: 787-775-5759 787-717-6568
Correo Electrdnico: dkre@me.com

2. £labogado nombrado se comunicara con la parte peticionaria dentro de los préximos treinta
(30) dias para una consulta inicial.

3. Por lo tanto, todos los procedimientos en esta accidn quedan suspendidos por treinta (30) dias a
partir de la fecha de esta notificacidn, para darle suficiente tiempo al abogado para que se reuna
con la parte peticionaria y se prepare para su representacidn.

4. La parte peticionaria podra solicitar al Tribunal que releve al abogado designado y le nombre
uno/a nuevo/a. Esta solicitud se debe hacer dentro de los primeros treinta (30) dias a partir de
la consulta inicial de la parte peticionaria con el abogado aqui nombrado. Sise demuestra que
hay justa causa, el Tribunal puede extender el periodo de tiempo.

5. Sise nombrase a un/a segundo/a abogado/a y posteriormente se le relevase a solicitud de la
parte peticionaria, no se le nombrara mas abogados en este caso a no ser que se demuestre
contundentemente que hay motivo fundado para ello.

POR ORDEN DEL TRIBUNAL.

En San Juan, Puerto Rico, este dia 13 de julio de 2020.

Leda. Maria Antongiorgi-Jordan
Secretaria del Tribunal

Por: S/JORGE SOLTERO PALES

Subsecretario del Tribunal
